 

Exhibit 10.78

 

POLICY

Supplemental Long Term Disability Plan

Page 1 of 2

 

STATEMENT

 

Invitrogen Corporation offers Supplemental Long Term Disability (LTD) benefits
to provide top executives with a level of coverage comparable to that provided
to all other employees. The plan works in conjunction with the Company sponsored
group LTD plan to provide salary continuation in excess of limits in the LTD
group plan. The goal of the plan is to ensure financial stability in the event
of disability.

 

ELIGIBILITY

 

You are eligible for benefits if you are classified in the Executive Leadership
Career Band as of January 1, 2004. Coverage is effective on April 1, 2004
subject to timely completion and return of a UnumProvident enrollment form.
Employees joining the eligible group after the initial enrollment will be
eligible for coverage on the first of the month following the effective date of
joining the eligible group. Coverage is available for employee only.

 

PLAN BENEFITS

 

Supplemental LTD provides for salary continuation in the event you are disabled
for more than six months (180 days). Salary continuation is payable at a rate of
75% of your base monthly salary in excess of the plan limit in the Invitrogen
group LTD Plan. The maximum benefit payable under this plan is $15,000 per
month. You must complete and submit an enrollment form to be covered under the
plan. In order to be considered for maximum coverage, you will be required to
submit to a medical exam as prescribed by UnumProvident. If you do not submit to
a medical exam, or if you are unable to meet the medical requirements of the
exam, coverage will be limited to a maximum benefit of $3,000 per month.

 

Benefits are payable for the duration of your disability or until you reach age
65, whichever comes first. You must be medically disabled from performing the
duties of your own occupation to qualify for benefits. Disability must be
certified by a licensed physician in accordance with plan provisions.

 

COST

 

Invitrogen will pay the full cost of your coverage under this plan. Benefits
payments you receive while disabled under this plan are taxable when they are
received.

 

PLAN ADMINISTRATION

 

The Supplemental LTD Plan is administered by Corporate Benefits through a fully
insured contract with Unum Life Insurance Company. If you have any questions
regarding eligibility or benefits, please contact the Benefits Manager in the
Carlsbad office for assistance at 1-760-476-6332.

 



--------------------------------------------------------------------------------

POLICY

Supplemental Long Term Disability Plan

Page 2 of 2

 

AUTHORITY

 

Invitrogen has the authority to discontinue, change, modify, or approve
exceptions to this policy at any time with or without notice. In the event of
any difference between plan information in this policy and the insurance
contract, the contract will prevail.

 